Case 2:17-cr-00040-LGW-BWC Document 376 Filed 12/01/20 Page 1 of 2

Su the Anited States District Court
for the Southern District of Georgia
Brunswick Dibision

UNITED STATES OF AMERICA,

Vv. CR 217-040-1
LADARIUS WRIGHT,

Defendant.

ORDER

Before the Court is Defendant Ladarius Wright’s motion for
reconsideration of its previous Order denying his motion for
appointment of counsel and denying his motion for compassionate
release. Dkt. No. 375.

The Court previously found that Wright had met his burden to
show extraordinary and compelling reasons for compassionate
release under 18 U.S.C. § 3582(c) but ultimately denied his motion
because the factors contained in 18 U.S.C. § 3553({a) weighed in
favor of Wright serving the remainder of his sentence. In his
motion for reconsideration, Wright argues that he does not have
access to either legal or case-related documents in order to
persuasively make his case for compassionate release. He therefore

requests counsel to compensate for his lack of access to resources.
Case 2:17-cr-00040-LGW-BWC Document 376 Filed 12/01/20 Page 2 of 2

Wright’s motion for reconsideration is DENIED. In short,
Wright has made no argument or showing that the Court erred in
weighing the § 3553(a) factors. While he argues an attorney could
help him make persuasive arguments, he has not shown that he is

entitled to an attorney. See United States v. Webb, 565 F.3d 789,

 

794 (llth Cir. 2009) (stating that an indigent party has a right
to an attorney in the context of the Fifth Amendment, the Sixth
Amendment, and 18 U.S.C. § 3006A(c) but not under § 3582(c)).
Thus, the decision to appoint an attorney is left to the discretion
of the district court.

Moreover, appointing Wright an attorney is not likely to
change the Court’s analysis, because Wright has still served less
than half of his eighty-eight-month sentence, which was at the
lower end of his guideline range. As the Court stated in its
previous Order, Wright’s prior convictions show that he was not
properly deterred from committing another offense. Accordingly,

the Court AFFIRMS its previous Order.

  
 

SO ORDERED, this | day of

 

ON. VISA GODBEY WOOD, JUDGE
NITED STATES DISTRICT COURT
OUZHERN DISTRICT OF GEORGIA
